Exhibit SUBSIDIARIES OF REGISTRANT* Corona Optical Systems, Inc., a Delaware corporation K2 Optronics, Inc., a Delaware corporation EMCORE IRB Company, Inc., a New Mexico corporation EMCORE Hong Kong, Limited, a Hong Kong corporation Langfang EMCORE Optoelectronics Company, Limited, a Chinese corporation Opticomm Corporation, a Delaware corporation EMCORE Solar Power, Inc., a Delaware corporation EMCORE Netherlands, B.V., a Dutch corporation Pecalfa Gestiones, S.L., a Spanish corporation *As of May 14, 2008
